Name: Commission Regulation (EEC) No 381/87 of 6 February 1987 amending Regulation (EEC) No 1694/86 laying down detailed implementing rules for the granting of a calf birth premium
 Type: Regulation
 Subject Matter: means of agricultural production
 Date Published: nan

 7. 2. 87 Official Journal of the European Communities No L 36/11 COMMISSION REGULATION (EEC) No 381/87 of 6 February 1987 amending Regulation (EEC) No 1694/86 laying down detailed implementing rules for the granting of a calf birth premium THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1346/86 of 6 May 1986 on the granting of a calf birth premium in Greece, Ireland, Italy and Northern Ireland and on the granting of an additional national premium in Italy ('), as amended by Regulation (EEC) No 4049/86 (2), and in particular Article 3 thereof, Whereas Regulation (EEC) No 1346/86 authorized the Member States concerned to grant the said premium in the period from 28 April 1986 to 31 December 1986 ; whereas, pending the introduction of new arrangements for premiums to be applied in the beef and veal sector the Council decided to extend the abovementioned period until 5 April 1987 ; Whereas, under Article 1 of Commission Regulation (EEC) No 1694/86 of 30 May 1986 laying down detailed implementing rules for the granting of a calf birth premium (3), any calf born within the period from 28 April 1986 to 31 December 1986 may benefit from the premium ; whereas, in light of the abovementioned exten ­ sion, the said period should also be extended until 5 April 1987 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 In the first indent Article 1 ( 1 ) of Regulation (EEC) No 1694/86, '31 December 1986' shall be replaced by '5 April 1987'. Article 2 This Regulation shall enter into force on the day of its publications in the Official Journal of the European Communities. It shall apply with effect from 1 January 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 February 1987. For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 119, 8 . 5 . 1986, p. 39. (2) OJ No L 377, 31 . 12. 1986, p. 28 . (3) OJ No L 146, 31 . 5. 1986, p. 54.